Judgment reversed and new trial ordered, costs to abide event. Meld, that as the complaint contains sufficient allegations to constitute a cause of action for the recovery of the money paid, on the ground of an entire failure of consideration, all the other allegations may be disregarded, and a recovery may be had on that ground if the evidence warrants it. (33 N. Y., 581; 42 id., 83.) This point was not passed upon on the former appeal, all that was then held being that an action for a breach of warranty could not be maintained upon the facts proved.